Citation Nr: 1424537	
Decision Date: 05/23/14    Archive Date: 06/06/14

DOCKET NO.  11-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), dysthymic disorder, anxiety disorder, and major depressive disorder. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 2003 to July 2004, with a verified period of active duty for training (ACDUTRA) from August 1999 to December 1999, and additional service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2012, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of that hearing is associated with the record.  

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In March 2006, the Veteran filed a claim of entitlement to service connection for PTSD, anxiety, and depression.  VA treatment records reflect multiple diagnoses of acquired psychiatric disabilities during the pendency of the appeal, to include dysthymic disorder and major depressive disorder.  Accordingly, the Board has re-captioned the claim as seen on the title page.  Id.    

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The record does not show that a VA examination was performed in connection with the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  In this case, the Board finds there is competent evidence of a current disability and some indication of an in-service event for VA purposes.  As such, the Board finds remand is warranted for a VA examination to determine the etiology of any acquired psychiatric disability.   38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following actions:

1. Contact the National Personnel Records Center, or any other appropriate service department offices, to conduct a search for all outstanding service treatment records and service personnel records pertaining to the Veteran for his service in the Reserves.  All attempts to obtain those records must be documented in the claims file.  In addition, verify any additional dates of the Veteran's active duty service or service on ACDUTRA.

2. Obtain and associate with the Veteran's claims file or electronic file all outstanding VA treatment records from the VA Medical Center in Minneapolis, Minnesota, and any associated outpatient clinic dated from April 2011 to the present.  All attempts to obtain those records must be documented in the claims file.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disability, to include PTSD, dysthymic disorder, anxiety disorder, and major depressive disorder.  The claims file and a copy of this remand should be provided to the examiner, and any necessary diagnostic testing deemed necessary should be performed.  After a review of all the evidence, the examiner should provide a detailed explanation as to whether or not the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If PTSD is diagnosed, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to the claimed stressors.  

For any diagnosed acquired psychiatric disability during the pendency of the appeal, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability had its onset during active duty or a verified period of ACDUTRA or is otherwise causally or etiologically related to active duty or a period of ACDUTRA.  Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychosis initially manifested within one year of the Veteran's separation from active duty in July 2004. 

In providing the opinion, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the examination report.

4. After the development requested has been completed, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, dysthymic disorder, anxiety disorder, and major depressive disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



